                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 18-10505-CN
Terry Lee Slater                                                                                           Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-1                  User: lblue                        Page 1 of 1                          Date Rcvd: Sep 28, 2018
                                      Form ID: 309E                      Total Noticed: 21


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 30, 2018.
aty            +Trevor Ross Fehr,    Office of the U.S. Trustee,    280 S 1st St. #268,   San Jose, CA 95113-3004
ust            +Office of the U.S. Trustee / SR,     Office of the United States Trustee,
                 Phillip J. Burton Federal Building,     450 Golden Gate Ave. 5th Fl., #05-0153,
                 San Francisco, CA 94102-3661
14818443        Chase,   PO Box 78420,    Phoenix, AZ 85062-8420
14818444        Chase Home Finance,    PO Box 24696,    Columbus, OH 43224-0696
14818446       +County of Sonoma,    Dept of Child Support Services,    3725 Westwind Blvd, Suite 200,
                 Santa Rosa, CA 95403-9083
14818445       +County of Sonoma Accessors Office,     585 Fiscal Drive RM 104F,   Santa Rosa, CA 95403-2819
14828359       +Elizabeth Green,    115 Live Oak Dr.,    Petaluma, CA 94952-1016
14818442       +JPMorgan Chase Bank,    1770 Fourth Ave.,    San Diego, CA 92101-2607
14818450        P G and E,   Box 997300,    Sacramento, CA 95899-7300
14818449       +P G and E,   500 East Napa St #256A,     Sonoma, CA 95476-5807
14818451       +P G and E Collection Unit,    PO box 8329,    Stockton, CA 95208-0329
14828358      #+Quality Loan Service Corp.,     411 Ivy St.,   San Diego, CA 92101-2108
14818452        Redwood Credit Union,    PO Box 6104,    Santa Rosa, CA 95406-0104
14818621       +Sonoma Clean Power,    50 Santa Rosa Ave. 5th Fl.,    Santa Rosa, CA 95404-4952
14818453       +Steven B Grogan,    PO Box 836,    Penngrove, CA 94951-0836

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: xscat9@gmail.com Sep 29 2018 02:27:08      Terry Lee Slater,   3351 D Street EXT,
                 Petaluma, CA 94952-4076
smg             EDI: EDD.COM Sep 29 2018 06:28:00     CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,   P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Sep 29 2018 06:28:00     CA Franchise Tax Board,    Bankruptcy Group,
                 P.O. Box 2952,   Sacramento, CA 95812-2952
smg             EDI: IRS.COM Sep 29 2018 06:28:00     IRS,    P.O. Box 7346,   Philadelphia, PA 19101-7346
14818447        EDI: CALTAX.COM Sep 29 2018 06:28:00     Franchise Tax Board,
                 State of California Bankruptcy Unit,   PO Box 2952,    Sacramento, CA 95812-2952
14818866       +E-mail/Text: PGEBankruptcy@pge.com Sep 29 2018 02:27:59      PG&E,   500 West Napa Street #526A,
                 Sonoma, CA 95476-6541
                                                                                             TOTAL: 6

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14818448*         Internal Revenue Service,    Centralized Insolvency Operation,                     PO Box 7346,
                   Philadelphia, PA 19101-7346
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 30, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 28, 2018 at the address(es) listed below:
              Office of the U.S. Trustee / SR   USTPRegion17.SF.ECF@usdoj.gov
              Trevor Ross Fehr   on behalf of U.S. Trustee    Office of the U.S. Trustee / SR
               trevor.fehr@usdoj.gov, lynne.knight@usdoj.gov
                                                                                              TOTAL: 2




         Case: 18-10505            Doc# 38        Filed: 09/30/18          Entered: 09/30/18 21:24:42                Page 1 of 3
       Debtors may request to receive Court notices and orders by email instead of U.S. mail. Sign Up at www.canb.uscourts.gov
 Information to identify the case:
 Debtor 1              Terry Lee Slater                                                         Social Security number or ITIN           xxx−xx−0946
                       First Name   Middle Name    Last Name                                    EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                                       Social Security number or ITIN _ _ _ _
                       First Name   Middle Name    Last Name
 (Spouse, if filing)
                                                                                                EIN     _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court               Northern District of California
                                                                                                Date case filed for chapter 11 7/25/18
 Case number:          18−10505 CN 11

Official Form 309E (For Individuals or Joint Debtors)
AMENDED Notice of Chapter 11 Bankruptcy Case                                                                                                           12/15


For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. Creditors who assert that the debtors are not entitled to a discharge of any debts or
who want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines
specified in this notice. (See line 10 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                               About Debtor 1:                                              About Debtor 2:
 1. Debtor's full name                         Terry Lee Slater

 2. All other names used in the aka Slater Consulting
    last 8 years

 3. Address                                    3351 D Street EXT
                                               Petaluma, CA 94952

                                               Terry Lee Slater
 4. Debtor's attorney                          3351 D Street EXT                                         Contact phone __________________________
      Name and address
                                               Petaluma, CA 94952

 5. Bankruptcy clerk's office                                                                             Hours open: 9:00 am to 4:30 pm,
      Documents in this case may be filed                                                                 Monday − Friday
      at this address.                         99 South "E" Street
      You may inspect all records filed in     Santa Rosa, CA 95404                                       Contact phone 707−547−5900
      this case at this office or online at
      www.pacer.gov.                                                                                      Date: 9/28/18

                                                                                                           For more information, see page 2 >




Official Form 309E (For Individuals or Joint Debtors)                    Notice of Chapter 11 Bankruptcy Case                                         page 1




     Case: 18-10505                 Doc# 38             Filed: 09/30/18            Entered: 09/30/18 21:24:42                        Page 2 of 3
Debtor Terry Lee Slater                                                                                                       Case number 18−10505 CN 11

 6. Meeting of creditors
     Debtors must attend the meeting to       November 2, 2018 at 11:00 AM                                    Location:
     be questioned under oath. In a joint                                                                     Office of the U.S. Trustee, 777
     case, both spouses must attend.          The meeting may be continued or adjourned to a later            Sonoma Ave. #116, Santa Rosa, CA
     Creditors may attend, but are not        date. If so, the date will be on the court docket.              95404
     required to do so.
     Important Notice to Individual Debtors: The United States Trustee requires all debtors who are individuals to provide
     government−issued photo identification and proof of social security number to the trustee at the meeting of creditors. If a debtor fails to appear,
     your case may be dismissed without further notice.

 7. Deadlines                             File by the deadline to object to discharge or to                                First date set for hearing on
     The bankruptcy clerk's office        challenge whether certain debts are dischargeable:                               confirmation of plan. The court will
     must receive these documents                                                                                          send you a notice of that date later.
     and any required filing fee by the
     following deadlines.                 You must file a complaint:                                                       Filing deadline for
                                                                                                                           dischargeability complaints:
                                                  • ifdischarge
                                                        you assert that the debtor is not entitled to receive a
                                                                of any debts under 11 U.S.C. § 1141(d)(3) or               1/2/19
                                                  • U.S.C.
                                                    if  you want to have a debt excepted from discharge under 11
                                                             § 523(a)(2), (4), or (6).
                                          Deadline for filing proof of claim:                                              1/31/19
                                          A proof of claim is a signed statement describing a creditor's claim. A
                                          proof of claim form may be obtained at www.uscourts.gov or any
     For a bankruptcy case                bankruptcy clerk's office.
     pending in the Northern
     District of California, a Proof
     of Claim may be filed           Your claim will be allowed in the amount scheduled unless:
     electronically online at
     www.canb.uscourts.gov In the
     Quick Links section, click on           • unliquidated
                                               your claim is designated as disputed, contingent, or
                                                             ;
     "File an Electronic Proof of
                                             • you file
                                               you      a proof of claim in a different amount; or
     Claim."
                                                  •  receive another notice.

                                          If your claim is not scheduled or if your claim is designated as disputed,
                                          contingent, or unliquidated, you must file a proof of claim or you might not
                                          be paid on your claim and you might be unable to vote on a plan. You
                                          may file a proof of claim even if your claim is scheduled.

                                          You may review the schedules at the bankruptcy clerk's office or online at
                                          www.pacer.gov.

                                          Secured creditors retain rights in their collateral regardless of whether
                                          they file a proof of claim. Filing a proof of claim submits a creditor to the
                                          jurisdiction of the bankruptcy court, with consequences a lawyer can
                                          explain. For example, a secured creditor who files a proof of claim may
                                          surrender important nonmonetary rights, including the right to a jury trial.


                                          Deadline to object to exemptions:                                                Filing Deadline:
                                          The law permits debtors to keep certain property as exempt. If you               30 days after the conclusion of the
                                          believe that the law does not authorize an exemption claimed, you may            meeting of creditors
                                          file an objection.

                                              If you are a creditor receiving mailed notice at a foreign address, you may file a motion asking the court to
 8. Creditors
    address
              with a foreign                  extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                              any questions about your rights in this case.

                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                              court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
 9. Filing a Chapter 11
    bankruptcy case
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee
                                              is serving, the debtor will remain in possession of the property and may continue to operate the debtor's
                                              business.

                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt.
                                              See 11 U.S.C. § 1141(d). However, unless the court orders otherwise, the debts will not be discharged until
                                              all payments under the plan are made. A discharge means that creditors may never try to collect the debt
                                              from the debtors personally except as provided in the plan. If you believe that a particular debt owed to you
 10. Discharge of debts                       should be excepted from the discharge under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint
                                              and pay the filing fee in the bankruptcy clerk's office by the deadline. If you believe that the debtors are not
                                              entitled to a discharge of any of their debts under 11 U.S.C. § 1141 (d)(3), you must file a complaint and pay
                                              the filing fee in the clerk's office by the first date set for the hearing on confirmation of the plan. The court will
                                              send you another notice telling you of that date.

                                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                              distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed
 11. Exempt property                          as exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                              believe that the law does not authorize an exemption that the debtors claim, you may file an objection. The
                                              bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line 7.

Official Form 309E (For Individuals or Joint Debtors)                       Notice of Chapter 11 Bankruptcy Case                                               page 2




     Case: 18-10505                 Doc# 38             Filed: 09/30/18                Entered: 09/30/18 21:24:42                            Page 3 of 3
